      Case 2:20-cv-11112-JDE Document 23 Filed 08/23/21 Page 1 of 1 Page ID #:73




 1
 2
 3
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10                                  WESTERN DIVISION
11   NICOLE L. JOY,                         )   No. 2:20-cv-11112-JDE
                                            )
12                                          )
                       Plaintiff,           )   ORDER AWARDING ATTORNEY
13                                          )
                  v.                        )   FEES UNDER THE EQUAL
14                                          )   ACCESS TO JUSTICE ACT,
     KILOLO KIJAKAZI, Acting                )
                                            )
                                                PURSUANT TO 28 U.S.C. § 2412(d)
15   Commissioner of Social Security,
                                            )   AND COSTS PURSUANT TO 28
                                            )   U.S.C. § 1920
16                     Defendant.           )
                                            )
17
18
           Based upon the parties’ Stipulation (Dkt. 22), IT IS ORDERED that
19
     Plaintiff shall be awarded attorney’s fees and expenses of $1,329.79 under 28
20
     U.S.C. § 2412(d) and costs of $402.00 under 28 U.S.C. § 1920, subject to the
21
     terms of the above-referenced Stipulation.
22
23
     Dated: August 23, 2021
24
                                                  ______________________________
25                                                JOHN D. EARLY
                                                  United States Magistrate Judge
26
27
28
